Exhibit 10.2

SECOND AMENDMENT TO THE

LOAN ARRANGEMENT AND REIMBURSEMENT AGREEMENT

SECOND AMENDMENT, dated as of June 20, 2012 (this “Amendment”), to the Loan
Arrangement and Reimbursement Agreement, dated as of January 20, 2010 (as
amended by the First Amendment dated as of June 15, 2011, the Limited Waiver
dated as of February 22, 2012, and as further amended hereby and as may be
further amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Arrangement Agreement”), between Tesla Motors,
Inc. (the “Borrower”) and the United States Department of Energy (“DOE”). Unless
otherwise defined herein, terms defined in the Arrangement Agreement and used
herein shall have the meanings given to them in the Arrangement Agreement.

WHEREAS, the Borrower has requested that DOE agree to make certain amendments to
the Arrangement Agreement, and DOE is willing to agree to such amendments on the
terms and conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Amendments to the Arrangement Agreement. The Arrangement Agreement is
hereby amended, effective as of the Amendment Effective Date (as defined below),
as follows:

(a) Section 7.6 (Additional Subsidiaries and Collateral; Further Assurances).
Section 7.6(b)(iii) is hereby amended by deleting it in its entirety and
replacing it with the following:

“(iii) upon DOE’s request, deliver to DOE and the Collateral Trustee legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to DOE and the
Collateral Trustee.”

(b) Section 8.1 (Financial Statements). Section 8.1(d) is hereby amended by:

(i) deleting the word “and” at the end of clause (iv);

(ii) replacing the period at the end of clause (v) with “; and”; and

(iii) adding a new clause (vi) as follows:

“(vi) in the case of the Compliance Certificates delivered concurrently with the
monthly, quarterly and annual Financial Statements pursuant to Sections 8.1(a),
(b) or (c), set forth computations in reasonable detail satisfactory to DOE
indicating (A) the aggregate principal amount of Customer Loans originated by
the Borrower or any of its Subsidiaries during the period included within such
Financial Statements, and identifying the Permitted Receivables Financing
Program pursuant to which such Customer Loans will be sold, (B) the aggregate
principal amount of Customer Loans sold by the Borrower and its Subsidiaries



--------------------------------------------------------------------------------

during such period and the total consideration received therefor, and
identifying the Permitted Receivables Financing Program pursuant to which such
sales occurred, (C) the aggregate “dealer participation”, commission or other
payment received by the Borrower and any of its Subsidiaries from Qualified
Receivables Purchasers in connection with each such sale during such period,
(D) the aggregate principal amount of all Customer Loans required or elected to
be repurchased by the Borrower and any of its Subsidiaries during such period
and the total consideration paid therefor, (E) the current Customer Loan Limit
and Customer Loan Balance as of the close of business on the Business Day
immediately prior to the date of such Compliance Certificate and (F) any other
information with respect to Customer Loans as DOE may reasonably request.
Notwithstanding anything to the contrary in this Section 8.1(d)(vi), Borrower’s
monthly reporting obligations pursuant to this Section 8.1(d)(vi) shall only
apply for monthly periods through December 31, 2012, unless otherwise requested
by DOE.”

(c) Section 9.2 (Indebtedness). Section 9.2(i) is hereby amended by deleting it
in its entirety and replacing it with the following:

“(i) Indebtedness in respect of letters of credit supporting obligations in the
ordinary course of business (not consisting of Indebtedness, other than Capital
Lease Obligations and purchase money Indebtedness permitted under
Section 9.2(c)) in an aggregate amount (for the Borrower and all Subsidiaries)
at any one time outstanding which, together with the aggregate outstanding
letters of credit set forth on the schedule referred to in clause (b) above,
shall not exceed $10,000,000; and”

(d) Section 9.4 (Investments). Section 9.4 is hereby amended by:

(i) deleting the word “and” at the end of clause (m);

(ii) replacing the period at the end of clause (n) with “; and”; and

(iii) adding a new clause (o) as follows:

“(o) loans to customers of the Borrower or its Subsidiaries made in the ordinary
course of business to finance the sale of motor vehicles manufactured by the
Borrower (each such loan, a “Customer Loan”); provided that:

(i) prior to making each Customer Loan, a Qualified Receivables Purchaser has
provided written approval or pre-approval for such Qualified Receivables
Purchaser’s purchase of such Customer Loan pursuant to a Permitted Receivables
Financing Program;

(ii) each Customer Loan is evidenced by a promissory note and other
documentation customary in the financing of secured consumer auto loans the form
and substance of which have been approved by the Qualified Receivables Purchaser
in connection with clause (i) above (collectively, the “Customer Loan
Documents”), and such Customer Loan meets all other requirements of the
applicable Permitted Receivables Financing Program;

 

2



--------------------------------------------------------------------------------

(iii) the jurisdiction in which the sale financed by such Customer Loan occurs
is one of the jurisdictions set forth in the Receivables Financing Program
Certificate delivered to DOE for the applicable Permitted Receivables Financing
Program pursuant to which such Customer Loan will be sold;

(iv) the customer has customary insurance over the vehicle financed by such
Customer Loan;

(v) within five (5) Business Days after the closing of such Customer Loan,
(x) the Borrower or such Subsidiary has taken all actions required by the
Qualified Receivables Purchaser in connection with clause (i) above to perfect
such Qualified Receivables Purchaser’s security interest in the financed vehicle
and related collateral for such Customer Loan, and (y) if such Customer Loan is
made by an Obligor, the Collateral Trustee has a perfected security interest in
all rights of the Borrower or such Subsidiary relating to such Customer Loan,
all related Customer Loan Receivables and the sale thereof to such Qualified
Receivables Purchaser;

(vi) the representations and warranties of the customers contained in Customer
Loan Documents are consistent with, and reasonably support, the representations
and warranties of the Borrower or its Subsidiaries required by the related
Permitted Receivables Financing Program;

(vii) the origination and documentation of each Customer Loan complies with all
laws relating to the extension of consumer credit and all other applicable laws;
and

(viii) no Customer Loan shall be permitted to be made at any time if, after
giving effect thereto, the Customer Loan Balance would exceed the Customer Loan
Limit at such time.”

(e) Section 9.5 (Mergers, Dissolution or Acquisitions or Dispositions of
Assets). Section 9.5 is hereby amended by:

(i) deleting the word “and” at the end of clause (p);

(ii) replacing the period at the end of clause (q) with “; and”; and

(iii) adding a new clause (r) as follows:

“(r) the sale of Customer Loan Receivables pursuant to Permitted Receivables
Financing Programs (“Permitted Receivables Sales”).”

 

3



--------------------------------------------------------------------------------

(f) Annex A (Definitions). Annex A (Definitions) to the Arrangement Agreement is
hereby amended by adding the following new defined terms in proper alphabetical
order:

“Customer Loan” has the meaning given to such term in Section 9.4(o).

“Customer Loan Balance” means, as of any time, the sum of (A) the aggregate
outstanding principal amount of all Customer Loans held by the Borrower and its
Subsidiaries at such time (after giving effect to any originations, sales and
repurchases of Customer Loans completed prior to such time in accordance with
the terms of the applicable Permitted Receivables Financing Program, it being
agreed that this clause (A) shall continue to include the outstanding principal
amount of any Customer Loan sold pursuant to a Permitted Receivables Financing
Program until the Borrower or its applicable Subsidiary has received payment in
full for such Customer Loan from the related Qualified Receivables Purchaser)
and (B) the aggregate outstanding principal amount of all Customer Loans with
respect to which the Borrower or any of its Subsidiaries has (i) received any
notice that would trigger a repurchase obligation or (ii) given notice of the
exercise of any right of first refusal or other repurchase right, in each case
pursuant to any Permitted Receivables Financing Program.

“Customer Loan Documents” has the meaning given to such term in
Section 9.4(o)(ii).

“Customer Loan Limit” means, as of any time, the greater of (i) $15,000,000 or
(ii) an amount equal to the aggregate principal amount of Customer Loans
originated by the Borrower and its Subsidiaries during the previous five
(5) Business Days.

“Customer Loan Receivables” means, with respect to any Customer Loan, (a) such
Customer Loan itself; (b) the related Customer Loan Documents; (c) all accounts
receivable and other obligations in respect of such Customer Loan and Customer
Loan Documents; (d) all security interests in the financed vehicle and other
property of the related customer from time to time purporting to secure the
repayment of such obligations, whether pursuant to the contract related to such
obligations or otherwise, together with all financing statements or title
documents describing the collateral securing such obligations; (e) all rights to
payment of any interest or finance charges under the related Customer Loan
Documents and other obligations related thereto; (f) all supporting obligations
relating to the foregoing, including but not limited to, all customer
guaranties, insurance and other agreements or arrangements of whatever character
from time to time supporting or securing payment of such obligations whether
pursuant to the contract related to such obligations or otherwise; and (g) all
collections and proceeds with respect to the foregoing.

“Permitted Receivables Financing Documents” means any dealer agreements or other
similar agreements with a Qualified Receivables Purchaser (and other documents,
instruments and agreements executed in connection therewith) evidencing,
relating to or otherwise governing a Permitted Receivables Financing Program and
any sales thereunder in each case in a manner consistent with the terms
contained in the definition of Permitted Receivables Financing Program.

 

4



--------------------------------------------------------------------------------

“Permitted Receivables Financing Program” means an arrangement with one or more
Qualified Receivables Purchasers pursuant to which the Borrower or any of its
Subsidiaries sells to such Qualified Receivables Purchasers, from time to time
in the ordinary course of business, any one or more Customer Loans and the
related Customer Loan Receivables in a customary “true sale” for bankruptcy
purposes; provided that no such arrangement shall qualify as a Permitted
Receivables Financing Program unless all of the following are true:

(i) all consideration paid by the applicable Qualified Receivables Purchaser in
connection with each sale of Customer Loan Receivables shall be payable to the
seller thereof solely in cash, which cash shall be received by the seller
substantially concurrently with the closing of such sale;

(ii) all such sales shall be non-recourse to the Borrower and its Subsidiaries
(except for Standard Receivables Sale Undertakings), including without
limitation no direct or indirect guarantees of or other credit support for any
customers’ obligations under the related Customer Loan Documents;

(iii) the Borrower and its Subsidiaries shall not pay any fees or incur any
payment obligations (other than Standard Receivables Sale Undertakings) of any
kind in connection with any Permitted Receivables Financing Program or any sales
thereunder, except with respect to industry standard financing incentive
programs the Borrower and its Subsidiaries may offer to its customers, solely to
the extent that such payment obligations are recognized on the Financial
Statements when incurred in accordance with GAAP;

(iv) the Borrower and its Subsidiaries shall not create or permit to exist any
Lien upon any of the assets or property of the Borrower or any of its
Subsidiaries in connection with any Permitted Receivables Financing Program or
any sales thereunder;

(v) if any Permitted Receivables Financing Documents establish rights of set off
in favor of any Qualified Receivables Purchaser, such set off rights shall be
limited solely to the proceeds from Permitted Receivables Sales to the same
Qualified Receivables Purchaser;

(vi) the Permitted Receivables Financing Documents shall not restrict the
Borrower and/or its relevant Subsidiaries from (x) pledging such documentation
and all rights of the Obligors thereunder to the Collateral Trustee as
Collateral to secure the Secured Obligations and (y) disclosing such
documentation to DOE and the Collateral Trustee;

(vii) each Permitted Receivables Financing Program and all sales thereunder
comply with all applicable laws; and

 

5



--------------------------------------------------------------------------------

(viii) with respect to each separate arrangement with a Qualified Receivables
Purchaser that is intended to qualify as a Permitted Receivables Financing
Program, at least three (3) Business Days prior to the first sale pursuant to
such arrangement, the Borrower shall furnish to DOE (x) a certificate of a
Responsible Officer of the Borrower (each such certificate, a “Receivables
Financing Program Certificate”), which certificate shall (A) set forth the name
of such Qualified Receivables Purchaser, (B) set forth the names of the
jurisdictions in which the vehicle sales financed by the Customer Loans to be
purchased under such arrangement will occur and (C) certify that all conditions
in clauses (i) – (vii) in this definition of “Permitted Receivables Financing
Program” with respect to such arrangement have been satisfied and (y), if
requested by DOE, a favorable legal opinion of counsel to the Borrower and/or
its relevant Subsidiaries, in form and substance, and from counsel, reasonably
satisfactory to DOE covering such matters relating to such arrangement as DOE
may reasonably request.

“Permitted Receivables Sales” has the meaning given to such term in
Section 9.5(r).

“Qualified Receivables Purchaser” means any unaffiliated, third-party financial
institution generally in the business of providing consumer loan financing in
connection with the sale of motor vehicles in the applicable jurisdiction;
provided that, as of the date the applicable Customer Loan is made, such
financial institution (i) is organized under the laws of the United States, any
state thereof, the District of Columbia or any member nation of the Organization
for Economic Cooperation and Development or is the principal banking Subsidiary
of a bank holding company organized under the Laws of the United States, any
state thereof, the District of Columbia or any member nation of the Organization
for Economic Cooperation and Development, (ii) has a long-term rating of BBB-
(or the equivalent thereof) or better by S&P, Baa3 (or the equivalent thereof)
or better by Moody’s, BBB- (or the equivalent thereof) or better by Fitch
Ratings or (if different) the minimum investment grade rating of S&P, Moody’s or
Fitch Ratings or any other nationally-recognized statistical rating agency and
(iii) has combined capital and surplus of at least $100,000,000 (based on such
financial institution’s most recent publicly-available financial statements or
other information available to the Borrower).

“Receivables Financing Program Certificate” has the meaning given to such term
in clause (viii) of the definition of “Permitted Receivables Financing Program.”

“Standard Receivables Sale Undertakings” means representations, warranties,
covenants and indemnities of a type that are reasonably customary in consumer
auto loan receivables financings by the applicable Qualified Receivables
Purchaser in the applicable jurisdiction and that are not related to the
collectability of the assets sold or the creditworthiness of the underlying
obligors and excluding obligations that constitute credit recourse.”

 

6



--------------------------------------------------------------------------------

(g) Annex A (Excluded Property). The definition of “Excluded Property” in Annex
A of the Arrangement Agreement is hereby amended by:

(i) deleting clause (e) thereof in its entirety and replacing it with the
following:

“(e) Equipment (and any accessions, additions, replacements and proceeds thereto
or thereof) subject to a Lien permitted under Section 9.3(h) if and for so long
as the grant of such security interest shall constitute or result in a breach or
termination pursuant to the terms of, or a default under, the documents
governing such Lien, provided, however, that the Collateral shall include and
such security interest shall attach immediately at such time as the condition
causing such breach, termination or default shall no longer be in effect.”

(ii) deleting the last sentence of the definition in its entirety and replacing
it with the following:

“For the avoidance of doubt, it is understood that “Excluded Property” shall not
include any proceeds of Excluded Property unless such proceeds constitute
Excluded Property described in clause (a), (b) or (e) of this definition.”

(h) Updates to the Business Plan. The Business Plan is hereby deemed to be
updated to include the making of Customer Loans and Permitted Receivables Sales
pursuant to Sections 9.4(o) and 9.5(r), respectively, of the Arrangement
Agreement.

SECTION 2. Amendments to the Forms Supplement. The Forms Supplement to the
Arrangement Agreement is hereby amended, effective as of the Amendment Effective
Date, as follows:

(a) Exhibit C to the Forms Supplement (Form of Compliance Certificate). Exhibit
C is hereby amended by:

(i) deleting the word “[and]” at the end of paragraph numbered 4; and

(ii) deleting paragraph numbered [6][9] in its entirety and replacing it with
the following new paragraphs numbered [6][9] and [7][10] as follows:

“[6][9]. Pursuant to Section 8.l(d)(vi) of the Arrangement Agreement, attached
hereto as Exhibit 8.1 (d)(vi) are computations in reasonable detail satisfactory
to DOE indicating (A) the aggregate principal amount of Customer Loans
originated by the Borrower or any of its Subsidiaries during the period included
in the attached Financial Statements, and identifying the Permitted Receivables
Financing Program pursuant to which such Customer Loans will be sold, (B) the
aggregate principal amount of Customer Loans sold by the Borrower and its
Subsidiaries during such period and the total consideration received therefor,
and identifying the Permitted Receivables Financing Program pursuant to which
such sales occurred, (C) the aggregate “dealer

 

7



--------------------------------------------------------------------------------

participation”, commission or other payment received by the Borrower and any of
its Subsidiaries from Qualified Receivables Purchasers in connection with each
such sale during such period, (D) the aggregate principal amount of all Customer
Loans required or elected to be repurchased by the Borrower and any of its
Subsidiaries during such period and the total consideration paid therefor, [and]
(E) the current Customer Loan Limit and Customer Loan Balance as of the close of
business on the Business Day immediately prior to the date of this Compliance
Certificate [and (F) any other information with respect to Customer Loans as DOE
has requested]; and

[7][10]. Pursuant to Section 8.2(b) of the Arrangement Agreement, attached
hereto as Exhibit 8.2(b) is the revised business plan, and such plan is based on
good faith estimates and assumptions made by management of the Borrower and
management of the Borrower believes that such business plan is reasonable and
attainable.”

(b) Exhibit D to the Forms Supplement (Form of CAEATFA Conveyance/ Reconveyance
Instrument). Exhibit D is hereby amended by

(i) adding “and/or Master Regulatory and Title Conveyance Agreement, dated
January 11, 2012” before “(the “Conveyance Agreement”)”; and

(ii) deleting the number “320” in the second sentence of the first recital
paragraph and replacing it with the number “612.”

SECTION 3. Amendment to the Information Certificate (Permits and Other
Regulatory Matters. For purposes of Section 9.5(q) of the Arrangement Agreement,
Section (b) of Schedule D-11 of the Information Certificate is hereby amended,
effective as of the Amendment Effective Date, by:

(a) deleting the last sentence of the third paragraph under the heading “CAEATFA
Arrangement” and subheading “Process” in its entirety and replacing it with:

“The Parties also agree that in no event shall the aggregate asset price of
assets so conveyed and re-conveyed under such arrangements with CAETFA exceed
$612 million.”; and

(b) adding a new paragraph under the heading “CAEATFA Arrangement” and
subheading “Approval” as follows:

“• A subsequent transaction was approved by CAEATFA’s Board of Directors on
December 13, 2011, following which a Master Regulatory and Title Conveyance
Agreement was executed by the Applicant and CAEATFA’s Board of Directors on
January 11, 2012.”

 

8



--------------------------------------------------------------------------------

SECTION 4. Representations and Warranties. Each of the Obligors hereby
represents and warrants to DOE that:

(a) As of the Amendment Effective Date, no Default or Event of Default has
occurred and is continuing.

(b) Each of the representations and warranties made by any Obligor in or
pursuant to the Transaction Documents (other than representations and warranties
contained in Article 8 of the Note Purchase Agreement) is true and correct in
all material respects on and as of the Amendment Effective Date as if made on
and as of the Amendment Effective Date (except to the extent such
representations and warranties relate to an earlier date, in which case, such
representations and warranties were true and correct in all material respects as
of such earlier date).

SECTION 5. Effectiveness of this Amendment. This Amendment shall become
effective on the date (the “Amendment Effective Date”) when DOE (i) shall have
received copies of all board, stockholder and other corporate approvals of the
Obligors required for this Amendment, (ii) shall have received duly executed
counterparts hereof that bear the signatures of Borrower and any other Obligor
appearing on the signature page hereof (it being agreed that the receipt of duly
executed counterparts delivered by facsimile or electronic transmission in
Electronic Format shall be sufficient to satisfy the requirements of this clause
(ii)), and (iii) shall have executed this Amendment.

SECTION 6. Effect of Amendment.

(a) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of DOE under the Arrangement Agreement or any
other Loan Document and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Arrangement Agreement or any other provision of the Arrangement Agreement or of
any other Loan Document, all of which are ratified and affirmed in all respects
and shall continue in full force and effect. Nothing herein shall be deemed to
entitle the Borrower or any other Obligor to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Arrangement Agreement or
any other Loan Document in similar or different circumstances.

(b) On and after the Amendment Effective Date, each reference in the Arrangement
Agreement to “this Agreement”, “hereunder”, “hereof’, “herein”, or words of like
import, and each reference to the “Arrangement Agreement” in any other Loan
Document shall be deemed a reference to the Arrangement Agreement as amended
hereby. This Amendment shall constitute a “Loan Document” for all purposes of
the Arrangement Agreement and the other Loan Documents.

SECTION 7. Consent and Reaffirmation. (a) Each Guarantor hereby consents to this
Amendment and the transactions contemplated hereby, (b) the Borrower and each of
the Guarantors agrees that, notwithstanding the effectiveness of this Amendment,
the Guarantee, the Security Agreement and each of the other Loan Documents
continue to be in full force and effect, (c) each Guarantor confirms its
guarantee of the Guaranteed Obligations (as defined in the

 

9



--------------------------------------------------------------------------------

Guarantee and which definition, for clarity, incorporates by reference all Note
P Obligations and all Note S Obligations under the Arrangement Agreement as
amended hereby), and the Borrower and each of the Guarantors confirms its grant
of a security interest in its Collateral for the Secured Obligations, all as
provided in the Loan Documents, and (d) the Borrower and each of the Guarantors
acknowledges that such guarantee and/or grant continues in full force and effect
in respect of, and to secure, the Secured Obligations.

SECTION 8. Governing Law. THIS AMENDMENT, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, FEDERAL LAW AND NOT THE LAW OF ANY STATE OR LOCALITY. TO THE
EXTENT THAT A COURT LOOKS TO THE LAWS OF ANY STATE TO DETERMINE OR DEFINE THE
FEDERAL LAW, IT IS THE INTENTION OF THE PARTIES HERETO THAT SUCH COURT SHALL
LOOK ONLY TO THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE RULES OF
CONFLICTS OF LAWS. THE PARTIES HERETO EACH HEREBY WAIVE ANY RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY TRANSACTION RELATED HERETO OR THERETO TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW.

SECTION 9. Counterparts. This Amendment may be executed in counterparts of the
parties hereof, and each such counterpart shall be considered an original and
all such counterparts shall constitute one and the same instrument. The parties
may deliver such counterparts by facsimile or in Electronic Format. Each party
hereto agrees to deliver a manually executed original promptly following such
facsimile or electronic transmission.

SECTION 10. Headings. Paragraph headings have been inserted in this Amendment as
a matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Amendment and shall not be used in the
interpretation of any provision of this Amendment.

[Remainder of page intentionally blank]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above mentioned.

 

UNITED STATES DEPARTMENT OF ENERGY By:  

 /s/ Robert Marcum

 

for


Name: Frances Nwachuku

  Title: Director, Portfolio Management Division

[Signature Page to Second Amendment to Loan Arrangement and Reimbursement
Agreement]



--------------------------------------------------------------------------------

TESLA MOTORS, INC.

By:  

 /s/ Deepak Ahuja

  Name: Deepak Ahuja   Title: Chief Financial Officer TESLA MOTORS NEW YORK LLC
By: Tesla Motors, Inc., its sole member By:  

 /s/ Deepak Ahuja

  Name: Deepak Ahuja   Title: Chief Financial Officer TESLA MOTORS LEASING, INC.
By:  

 /s/ Deepak Ahuja

  Name: Deepak Ahuja   Title: Chief Financial Officer TESLA MOTORS MA, INC. By:
 

 /s/ Deepak Ahuja

  Name: Deepak Ahuja   Title: President TESLA MOTORS PA, INC. By:  

 /s/ Deepak Ahuja

  Name: Deepak Ahuja   Title: President NORTHERN NEVADA RESEARCH CO., LLC By:  

 /s/ Deepak Ahuja

  Name: Deepak Ahuja   Title: Chief Financial Officer

[Signature Page to Second Amendment to Loan Arrangement and Reimbursement
Agreement]